Title: To Thomas Jefferson from Levi Lincoln, 14 August 1801
From: Lincoln, Levi
To: Jefferson, Thomas


Sir
Worcester August 14th 1801.
Since my last by a letter from Brown the Navy agent in Boston I have his accont of the condemnation, sale & repairs of the Berceau, excepting the cost which, at present, he is not able to furnish but which he will forward as soon as it is in his power—The words of the instruction are different from what I supposed they were. I supposed them to have been expressed, as Brown considered the meaning to have been—For that I understood to have been the design of Government. The inclosed extract from his letter shew the transaction, respecting the Berceau in the town of Boston—
It is perceived by the papers that your answer to the N.H. remonstrance produced great excitements for the moment. The remarks on it were pitiful, the expressions of deep mortification & disappointment. They are dying away—and its beneficial effects discovering themselves, in more caution & prudence on the part of the federalist. On my return from Boston where I expect to be in a day or two, I shall trouble you with further communications—Accept Sir assurances of my highest esteem & respect
Levi Lincoln
